 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
 7                                    EASTERN DISTRICT OF CALIFORNIA

 8

 9   FRANK BACA,                                  Case No. 1:15-cv-01916-DAD-JDP (PC)

10                       Plaintiff,
                                                   ORDER VACATING THE ORDER AND
11            v.                                   WRIT OF HABEAS CORPUS AD
                                                   TESTIFICANDUM FOR PLAINTIFF FRANK
12   MARTIN BITER, et al.,                         BACA (CDCR # C-50051)

13                       Defendants.               (ECF No. 142)

14

15            On December 12, 2019, an Order and Writ of Habeas Corpus Ad Testificandum was

16   issued to transport Plaintiff Frank Baca, CDCR No. C-50051, for a settlement conference. (ECF

17   No. 142.)      By subsequent order, the settlement conference is this matter shall be vacated.

18   Accordingly, the Order and Writ of Habeas Corpus Ad Testificandum is HEREBY VACATED.

19
     IT IS SO ORDERED.
20
21   Dated:        January 16, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                    1
